DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/29/2022. The amendments filed on 08/29/2022 have been entered. Accordingly, claims 1-19 remain pending, claim 13 has been amended.
Response to Arguments
Double Patenting
	In light of the terminal disclaimer filed by the applicant on 06/07/2022, the double patenting rejection has been withdrawn.
Claim Objection
	In response to applicant’s amending to claim 13, the objection of claim 13 has been rendered moot and has been withdrawn.
Rejection under 35 USC 103
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10, second full paragraph 
“In particular, Applicant respectfully disagrees that Ishihara teaches determining a rate of change of a mean temperature within each of multiple ROIs in the same thermal image frame. While Ishihara discloses "thermography utilizing infrared rays" and "calculating a rate of change of temperature data with respect to time" (col. 5:1-2, 8:36-39), this rate of change pertains to the patient's temperature generally, as obtained by a thermocouple, not multiple ROIs in the same image frame of a thermal video stream.” (emphasis added).
In response, it is noted that the features upon which applicant relies (i.e., the step of “determining a rate of change of a mean temperature” as being “within each of multiple ROIs” which are “in the same thermal image frame”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The current construction of the recited language in claim 1, only require a first region of interest, a second region of interest, and for the first and second regions of interest to each include a plurality of points within a boundary, are included in each image frame of a plurality of image frames from the output of the thermal video camera. And that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary. From the output of the thermal video camera, the processor monitors a first mean surface temperature is monitored for the first plurality of points in the first region of interest in an image frame and the processor monitors a second mean surface temperature is monitored for the second plurality of points in the second region of interest in the image frame.  The processor then determines a rate of change of the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determines a rate of change of the second mean surface temperature relative to a prior mean surface temperature within the second region of interest, and does not recite nor require that the rate of change be determined in the same image frame for both the first mean surface temperature and the second mean surface temperature relative to a prior mean surface temperature in the first and second regions of interest. 
The current construction of the recited language in claims 6 and 14, only require a first region of interest, a second region of interest, and for the first and second regions of interest to each include a plurality of points within a boundary, and from the output of the thermal video camera, the processor monitors a first mean surface temperature is monitored for the first plurality of points in the first region of interest and the processor monitors a second mean surface temperature is monitored for the second plurality of points in the second region of interest.  The processor then determines a rate of change of the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determines a rate of change of the second mean surface temperature relative to a prior mean surface temperature within the second region of interest. The output of the thermal video camera including a plurality of image frames, and does not recite nor require that the rate of change be determined in the same image frame for both the first mean surface temperature and the second mean surface temperature relative to a prior mean surface temperature in the first and second regions of interest.
And while applicant refers to disclosure of Ishihara found in col. 5:1-2, 8:36-39, applicant has not responded to the additional cited disclosure of Ishihara which disclose the limitations in question as presently recited in the claims. The additional cited disclosure being found in, but not limited to, cols. 6:55-66, 7:1-3 & 41-45, 8:65, 9:1-3 & 39-47, 13:52-55. Applicant is also directed to the additional cited disclosure of Ishihara in col. 5:20-32 which discloses that the temperature measurement device is not limited to only that of a thermocouple, and is inclusive of devices which use of ultrasonic waves, absorption coefficients of x-rays, transmission coefficients of microwaves, etc., and which is not influenced by the magnetic fields of the MRI and which also does not influence the acquisition of MRI data.
Applicant argues on page 10, final full paragraph through page 12, first paragraph
“In addition, Applicant respectfully disagrees that Bell teaches comparing, for each ROI, the rate of change of mean temperature with tiered threshold values. Bell instead discloses a charging system for an electronic device, such as a mobile phone 108 or a laptop 110. (Paragraph 0044). The charging system can include a thermal imaging camera to detect the presence of humans or animals within the transmission field of an RF transmitter. (Paragraphs 0051, 0070, 0143). The charging system can determine if "the total number of pixels within the field of view of the thermal imaging camera" are in the "body temperature range," and when the pixel count exceeds a predetermined threshold (i.e., a person or an animal is in the view of the thermal imaging camera) the RF transmitter terminates power transmission. (Paragraph 0143). In other words, Bell discloses comparing the temperature data of all of the pixels of an entire image frame to a single threshold value. However, Bell does not disclose tiered threshold values for comparison with a rate of change of mean temperature within multiple ROIs of a thermal image frame. The Office cites Bell for its disclosure of "staged protection measures." (Office Action, page 20, citing paragraph 0088 of Bell). The staged protection measures include a "reduction or termination of wireless power transmission if humans . . . move toward a pocket of energy," but this is different from tiered threshold values for comparison with a rate of change of temperature. Id. 
Accordingly, what Ishihara and Bell actually teach cannot close the gap between the claimed inventions and the combination of Sakakura and Kim. 
Applicant respectfully submits that Bell is non-analogous art, and thus, should not be considered in any obviousness analysis. "Two criteria have evolved for determining whether prior art is analogous: (1) whether the art is from the same field of endeavor, regardless of the problem addresses, and (2) if the reference is not within the field of the inventor's endeavor, whether the reference is still reasonably pertinent to the particular problem with which the inventor is involved." In re Clay, 966 F.2d 656, 658-99 (Fed. Cir. 1992). The present application is directed to the field of MRI procedures. (Specification at paragraph 0005). The present application is classified in A61B 5 ("measuring for diagnostic purposes"). In contrast, Bell is directed to wireless charging for smartphones and laptops, classified in H02J 5 ("circuit arrangements for transfer of electric power"). On this basis, the present invention and Bell are not directed to the same field of endeavor. Further, Bell is not pertinent to any particular problem with which the present inventors were involved. As noted in the Specification, the present inventors sought to detect RF burns in patients while undergoing an MRI procedure. (Specification at paragraph 0004). By contrast, Bell is concerned with detecting the presence of humans or house pets. Bell does so by counting "warm" pixels (35°C-40°C) within a thermal image frame. (See paragraphs 0074 and 0143). Accordingly, Bell is neither in the same field of endeavor, i.e., MRI procedures, nor is it reasonably pertinent to any particular problem to which the inventors were involved, e.g. the detection of RF burns in patients while undergoing an MRI procedure. For the foregoing reasons, Bell is non-analogous prior art, and is not properly applied in a rejection of the present invention.”

In response to applicant’s argument regarding reference Bell does not teach the specific limitation of “comparing, for each ROI, the rate of change of mean temperature…”, it is noted that Bell was not relied upon to teach these limitations. Instead, Bell has been relied upon to teach plurality of tiered threshold values for the respective region of interest. The cited teachings of Bell, together in combination with the teaches and disclosure Sakakura, Kim, and Ishihara, teach the limitations in question as currently required by the claim(s).
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant’s argument regarding reference Bell being non-analogous art, it is noted that as the subject matter of Bell is directed thermal imaging for improving patient safety systems and methods, along with references Sakakura and Ishihara also being directed to thermal imaging for improving patient safety, Bell is analogous art.
The applicant is directed to MPEP § 2141.01(a)(V), where the similarities and differences in structure and function within the electrical arts are considered. The court held in Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) that one of ordinary skill in the art of digital timing circuitry design faced with a rate-limiting problem would look for a solution among circuits employed by others also faced with rate limiting problems, rate limiting power use in an implanted pacemaker is put in place in order to prevent harm to a patient if power source becomes depleted to the point that it is no longer capable of stimulating heart activity.
The above rate-limiting problem is analogous to problem both the invention of the applicant and the cited prior art aim to solve – reducing or limiting the amount of RF energy a patent is exposed to in order to prevent harm to the patent.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura (US20100244833), in view of Kim (US20140350381), further in view of Ishihara et al. (US5916161, hereafter “Ishihara”) and Bell et al. (US20170110887, hereafter “Bell”).
Regarding claim 1, Sakakura discloses a method of performing magnetic resonance imaging (MRI) without burning a patient with associated radio-frequency (RF) energy (“it is possible for the subject P to recognize the change in temperature of the imaging space 13 visually and it is possible to prevent the subject P from touching [and subsequently being burned] the high temperature point in the imaging space 13 by mistake” [0082], [0026-0027], the method in FIG. 4) comprising: 
providing a patient barrel, the patient barrel defining a central longitudinal axis (see item Z on FIG. 1); 
positioning a thermal camera outside of the patient barrel and above the central axis of the patient barrel (items 14-15 on FIG. 1, “A thermographic imaging equipment 15 takes an image data in which the image color is varied by change in temperature, and outputs the thermographic image data. The thermographic imaging equipment 15 can be placed at the sidewall in the examination room [outside of the barrel] …a direction of taking an image and an imaging area of the normal camera 14 and the thermographic imaging equipment 15 are set” [0031-0032]), such that the thermal camera is offset from the central longitudinal axis of the patient barrel has a line of sight (“To take an image data that an operator is able to recognize, a direction [line of sight] of taking an image and an imaging area of the normal camera 14 and the thermographic imaging equipment 15 are set” [0032]), the thermal camera providing an output to a processor (see [0031] where the thermographic camera outputs to the judging unit 16 and image composing unit 17); 
performing an MRI scan of a patient in the patient barrel to obtain an MRI image of at least a portion of the patient (“slides the tabletop 121 of the bed device 12 that has the subject P into the imaging space 13 and places the imaging point of the subject P to a predetermined position in the scanning field. The operator directs the control unit 18 to start the main scanning by operating unit 10. The control unit 18 directs each unit to start the main scanning based on the settings, the apparatus scanning a desired cross section in the scanning field” [0044]); 
monitoring (“It is also possible to prevent strain and blurring of the image with the change of the static magnetic field intensity caused by the change of temperature occurring by monitoring the change in temperature of the imaging space 13” [0051]), with the processor based on the output ([0045]-[0046] the thermographic imaging equipment 15 outputs an thermographic image that is input into the judging unit 16, which, based on the thermographic image received from the thermal camera, the judging unit detects the change in temperature of the imaging space 13 including the subject P) of the thermal camera during the MRI scan (“the thermographic imaging equipment 15 starts scanning the imaging space 13 including subject P, when the main scanning starts” [0045]), a mean surface temperature (“the judging unit 16 detects the change in temperature [from the mean surface temperature] of the imaging space 13 including the subject P [surface] based on the image transmitted by the thermographic imaging equipment 15” [0046]) within each of a plurality (“detects the highest temperature change in the imaging space 13 including [including the patient incorporates a plurality] the subject P and compares the change in temperature of the imaging space 13 to the threshold TH” [0056]) of regions of interest in an image frame (“the judging unit 16 compares the change in temperature in the imaging space 13 to the threshold TH set preliminarily and the judging unit 16 judges whether the imaging space 13 has a point [for each one of the plurality of regions of interest in the image frame] at a temperature greater than the threshold TH” [0047] and “By taking a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in the limited area based on the pulse sequence to control the drive of the three gradient coils, the judging unit 16 is also able to take a highest temperature sample more efficiently” [0052]) for each of the plurality of regions of interest (see [0056] for imaging to include inside the patient barrel and the surface of the patient’s body), comparing a change in the mean surface temperature therein with a threshold value (“compares the change in temperature of the imaging space 13 to the threshold TH set preliminarily, and the judging unit 16 judges whether the imaging space 13 has a point at a temperature greater than threshold TH. But the way to perform the judging is not limited to that operation. Various ways to perform the judging could be implemented” [0056]); and
causing an alert if the change in the mean surface temperature exceeds the threshold value for any one of the plurality of regions of interest (“judging unit 16 takes a highest temperature sample from the change in temperature [indicating that the mean surface temperature must be calculated] shown in the image taken every one minute [to obtain an average by obtaining data at each interval time point] by the thermographic imaging equipment 15, and the judging unit 16 compares the highest temperature sample to the threshold TH. In FIG. 2, the highest temperature sample from the change in temperature shown in the image and exceeding the threshold TH is taken eight minutes after the start of imaging by the thermographic imaging equipment 15. In that case, the judging unit 16 informs [causing an alert] that situation to control unit 18, and the control unit 18 directs sequencer 8 to stop the sequence when the detected temperature exceeds the threshold TH…As for a way to inform an operator of the stopping of the sequence, an alarm may be sounded and an alarm display may be displayed on the display screen 111 of the display unit 11” [0036-0037]); but does not explicitly disclose such that the offset of the thermal camera is a vertical[ly] offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel, the output of the thermal camera disclosed by Sakakura as including at least a plurality of image frames from a thermal video stream of the patient barrel; while Sakakura discloses a plurality of regions of interest in an image frame, Sakakura does not explicitly disclose wherein each of the plurality of image frames as including the [a] first region of interest and the [a] second region of interest; nor does Sakakura disclose wherein the first region of interest and the second region of interest each include a plurality of points within a boundary, such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary.
However, in the same field of endeavor, Kim teaches the thermal camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel (see camera 112 in FIG. 3) to image a plurality of regions of interest (“the apparatus configured to control a medical diagnostic system may further include a user input unit configured to receive a user input defining a plurality of interest regions.” [0038]), the output of the thermal camera including at least a plurality of image frames from a thermal video stream of the patient barrel (see [0262] camera obtains an image frame of a series of image frames from a moving image and see [0274] control unit outputs the video signal when the amount temperature change of the subject interest image is greater than a predefined temperature variation), wherein each of the plurality of image frames includes a first region of interest and a second region of interest ([0131] at least two regions of interest may be defined); wherein the first region of interest and the second region of interest each include a plurality of points within a boundary ([0293] the user may define multiple points in at least two points/regions of interest within a medical image at which temperature distribution information is measured), such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary ([0077] the “image” refers to multi-dimensional data consisting of discrete image elements/plurality of points in the image such pixels of a 2-dimensional image and voxels of a 3-dimensional image, and that the [0089] touch gestures (touch inputs) of a user my include [0095] a “flick” is a gesture in which a user performs a drag at a higher speed, for example, that selects 100 pixels/plurality of points per second, by using a finger or a touch tool. The user may also include/select a plurality of points by using the input of a drag movement or using a panning based on whether a moving speed of a finger or a touch tool is equal to or higher than the critical speed, for example, 100 pixels/s at which the plurality of points/pixels are selected within [0131] one interest region or at least two interest regions which may be defined by the user or automatically defined by the control apparatus 100).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura with features taught by Kim including the thermal camera being vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel to be able to simultaneously image a plurality of regions of interest with the thermal camera, the output of the thermal camera including at least a plurality of image frames from a thermal video stream of the patient barrel to updating the displayed image in real-time along the length of the patient who has been positioned lying on the patient table which is parallel with the longitudinal axis of the patient barrel ([0012], [0120], of Kim). Additionally including the feature of having each of the plurality of image frames includes a first region of interest and a second region of interest, where both region of interests each include a plurality of points within a boundary such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary as taught by Kim in order to capture an image of a plurality of regions interest showing a temperature distribution across an increased imaged surface the subject in in the longitudinal direction of the barrel of the MRI device. Together, these features provide information of the thermal radiant energy detected which is radiated from the subject which can then be transformed to display the image obtained in order to visualize the body temperature change of the subject in real-time ([0012], [0015], [0119-0120], of Kim).
Modified Sakakura discloses determining the change in temperature of an image data in which the color indicating difference in temperature is varied space (see [0031]), and specifically, Kim discloses determining the average temperate for a given region of interest and a change of the average temperature for the given region of interest in comparison with a prior average temperature value for the same region of interest at an earlier time (see [0134] the predetermined average temperature value acquired at a prior time includes variation of the predetermined average temperature) and outputting alert information including the current determined temperature of the patient and information regarding the amount of the increase in body temperature of region of interest in the patient along with a stop button (see [0191], [0199], [0230] an alarm signal is output when the amount of temperature change of the subject in the interest image is greater than a predefined reference temperature variation) and the temperature distribution in the image may be expressed in various forms through mapping the body temperature variables including patterns (see [0217] the mapping of the body temperature of the subject to colors, contrasts, patterns, contours, or other variables), and while Sakakura discloses monitoring a mean surface temperature as cited above, Sakakura does not expressly disclose the mean surface temperature being both a first mean surface temperature including the first plurality of points within the first region of interest in an image frame and a second mean surface temperature including the second plurality of points within the second region of interest in the image frame, determining a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest.
However, in the same field of endeavor, Ishihara teaches the thermal camera (column 5, lines 1-3 and 20-21 discloses using thermography, indicative of a camera, using infrared rays, also referred to as the temperature measurement device) providing (column 5, lines 1-11 by utilizing infrared rays to obtain temperature distribution from the body surface real time and providing rack of temperature increases to the system) an output to a processor (column 15, lines 48-49 dedicated CPU/data processor for carrying out the temperature processing in real time), the output including at least a plurality of image frames from a thermal data (column 4, lines 60-64 where the temperature in the vicinity of the body can be measured in high precision in real time to generate spatial temperature data and see column 7, lines 41-45 where the temperature data acquisition processing is repeatedly carried out generating a plurality of image frames of temperature data) of the patient barrel (column 5, lines 20-32 temperature measurement device, such that as can be to the use of ultrasonic waves, absorption coefficients of x-rays, transmission coefficients of microwaves, etc., is not influenced by the magnetic in the temperature measurement device does not adversely influence the MRI data acquisition), wherein each of the plurality of image frames includes a first region of interest and a second region of interest (column 9, lines 39-47 discloses measuring temperature data in a plurality of regions, to determine detecting a temperature difference value in a region/first region of interest and to carry out subsequent temperature measurements in nearby regions/second(ary) regions of interest);
monitoring, with the processor (21) based on the output from the temperature measurement device during the MRI scan (column 12, lines 16-27 by using the display in FIG. 11G is easier to comprehend/observe for given position/region in which the temperature is increasing), a first mean surface temperature of the first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame (columns 6-7, lines 55-66 & 1-3 the measured data indicates an average value of the temperatures in such a region of interest, which includes the temperature distribution/ plurality of points inside the measurement plane of the region of interest, see the distribution over the plurality of points in the column as seen in FIG. 7; column 9, lines 7-16 & 29-33 construct a database for temperature increase patterns in order to make a highly accurate prediction of a temperature increase can be made by utilizing the past temperature increase patterns stored as a database; column 12, lines 16-27, position X referring to either the first region of interest or the second region of interest, FIG. 11G depicts the observation of a plurality of temperature data measurement regions);
determining a rate of change (column 8, lines 36-37 discloses determining the rate of change of the temperature with respect to time) in the first mean surface temperature (column 13, lines 52-55 discloses calculating a mean surface temperature value on newly measured data, also see Y4 in FIG. 15A) relative to a prior mean surface temperature (prior mean surface temperature shown as Yn3 in FIG. 15B) within the first region of interest (column 8, line 65 – column 9, line 3, acquiring spatially localized data and see change in temperature data for a given position/region X in FIG. 11F) and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest (column 9, lines 39-47 discloses repeating the process above regarding measuring temperature data for additional regions of interest interpreted to include a second region of interest); 
for each of the first and second regions of interest, comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest (column 8, lines 35-38 comparing the determined rate of change for the mean surface temperature data with respect to time to determine if the change rate exceeds a threshold value, column 9, lines 39-47 discloses determining the maximum temperature increase for a given region of interest to determine a portion of the patient that is becoming overheated); 
causing an alert if the rate of change in the mean surface temperature (column 12, lines 29-34 through the use of colors, change brightness, and lighting/flashing/sounds, vibrations etc., the temperature stated change can be visually alerted/indicated) exceeds the threshold value for any one of the first or second regions of interest (column 14, lines 5-8 and 35-37 discloses the CPU by the notification that the rate of change will exceed the tolerable value); and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sakakura and Kim and with the thermal camera providing an output to a processor, the output including at least a plurality of image frames from thermal data of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest; monitoring, with the processor based on the output of the temperature measurement device during the MRI scan, a first mean surface temperature of first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame;  determining a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; for each of the first and second regions of interest, comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest as taught by Ishihara so that by setting a reference point at a point immediately before the current data or several points before the current data and calculating differences from these data, when an abrupt temperature change occurs, it becomes possible to predict at that point that the subsequent temperature change is going to exceed the tolerable value (column 8, lines 23-28 of Ishihara).
Modified Sakakura, in view of Kim and Ishihara, does not explicitly disclose a plurality of tiered threshold values for the respective region of interest.
However, in the same field of endeavor, Bell teaches a camera for obtaining thermal image data ([0051], [0060] including data of still images or video images acquired using infrared, thermal, MRI, visible light, or the like for monitoring/observing the location of the desired target), a plurality of tiered threshold values for the respective region of interest ([0070] the region of interest may correspond to camera field view in the transmission field of the transmitter 200; [0074] a map for the zone/region of interest includes the temperature centered in the range between 35 and 40 degrees Celsius corresponding to the temperature of the human body with 35-37 degrees Celsius being nominal, and contemplates [0091], [0312] detecting body temperatures above the above range that trigger a system alert when the detected temperatures are above the predefined range above, such as by [0143] a processor of the transmitter 302 that receives thermal imaging data from the thermal imaging cameras 314 to which stereoscopic vision analysis is then applied to determine the trend over time of the total number of pixels within the field of view of the thermal imaging camera 314 that fall within the predetermined body temperature range, to provide a [0088] staged/tiered alarm that reduces power to the system when temperatures rise and if determined that if the increase of this total number of pixels exceeds a predetermined threshold, then terminate power transmission).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sakakura, Kim, and Ishihara with the plurality of tiered threshold value for the respective region of interest as taught by Bell to provide a safety mechanism which either reduces or terminates the power transmission to MRI device when temperature of the patient is detected as being either near or exceeding the nominally pre-defined exposure limits when used with corresponding alarms, as power density levels either approach or exceed EMF exposure limits ([0088] & [0143] of Bell).
Regarding claim 2, modified Sakakura, in view of Kim, and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, modified Sakakura discloses altering the field of view of the thermal camera during the MRI scan (“The change in temperature of imaging space 13 is affected by the difference between the driving of the X-axis gradient coil, the Y-axis gradient coil, and the Z-axis gradient coil. Therefore, the judging unit 16 can take a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in a limited area based on the pulse sequence to control the drive of the three gradient coils” [0038]), and specifically, Ishihara discloses altering the field of view of the temperature measurement device during the MRI scan (column 7, lines 3-7 by adjusting the direction in offset the applied magnetic field, the direction of the target from which the temperature data to be acquired can be changed arbitrarily) to provide observation at multiple locations of the patient inside of the MRI device (column 12, lines 59-65 changing the displayed body portion and time division to prevent overlooking temperature increase in a separate body portion when a given local temperature increases detected).
Regarding claim 5, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, specifically, Bell discloses further comprising terminating the MRI in response to a rate of change in the* first mean surface temperature exceeding any one of the plurality of tiered threshold values for the respective region of interest ([0126], [0127], [0137] specified imaging parameters may include: number of pixels; ranging limit, or distances from the thermal imaging camera 314 for effective detection of objects, frame rate of the thermal imaging camera 314 operated to provide video output, minimum resolvable temperature difference (MRTD)/rate of change of the first mean surface temperature; spectral band; and dynamic range, so that in response to the rate of change exceeding the plurality of tiered thresholds indicating temperatures [0143] reaching an unsafe level as changes in color seen on the display to indicate changes in the thermal signal being acquired,  the MRI scan may be terminated, [0069] the radiation characteristics of any object can be analyzed using the black-body radiation curve governed by Planck's Law/determining the rate of change, Also see [0051], [0059], [0060], [0070], [0088], [0195], and [0224]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sakakura, in view of Kim, and Ishihara, with the terminating the MRI scan in response to the rate of change in the first mean surface temperature exceeding any one of the plurality of tiered threshold values for the respective region of interest as taught by Bell in order to provide imaging safety techniques including to determining when making necessary adjustments to the power supplied to the imaging system to ensure that humans within a transmission field are not exposed to energy near or above regulatory limits or other nominal limit ([0008], [0084], [0088] of Bell).

*the claim is interpreted in the alternative, requiring terminating the MRI scan in response to the rate of change in the first mean surface temperature exceeding any one of the plurality of tiered threshold values for the respective region of interest, or requiring terminating the MRI scan in response to the rate of change in the second mean surface temperature exceeding any one of the plurality of tiered threshold values for the respective region of interest.
Regarding claim 6, Sakakura discloses a system for monitoring a patient undergoing magnetic resonance imaging (MRI) (“the thermographic imaging equipment 15 starts scanning the imaging space 13 including subject P, when the main [MRI] scanning starts” [0045]), the system comprising: 
a patient barrel arranged to surround a patient, the patient barrel defining a central longitudinal axis(see item Z on FIG. 1); 
an thermal camera configured to image the patient and having a field of view (inside imaging space 13 on FIG.1, “The direction of taking an image and the imaging area of the normal camera 14 and the thermographic imaging equipment 15 are not limited to any specific direction” [0032]), the thermal camera being positioned outside of the patient barrel and above the central longitudinal axis of the patient barrel and including an output (item 15 on FIG. 1, “A thermographic imaging equipment 15 takes an image data in which the image color is varied by change in temperature, and outputs the thermographic image data. The thermographic imaging equipment 15 can be placed at the sidewall in the examination room [outside of the barrel]…a direction of taking an image and an imaging area of the normal camera 14 and the thermographic imaging equipment 15 are set” [0031-0032]), such that the thermal camera is offset from the central longitudinal axis of the patient barrel has a line of sight (“To take an image data that an operator is able to recognize, a direction [line of sight] of taking an image and an imaging area of the normal camera 14 and the thermographic imaging equipment 15 are set” [0032]), the thermal camera providing an output to a processor (see [0031] where the thermographic camera outputs to the judging unit 16 and image composing unit 17); and 
a processor (judging unit 16 on FIG. 1) adapted to monitor the mean surface temperature of (“the judging unit 16 detects the change in temperature of the imaging space 13 including the subject P based on the image transmitted by the thermographic imaging equipment 15” [0046]) within each of a plurality of regions of interest in an image frame based on the output of the thermal camera during magnetic resonance imaging of the patient (“detects the highest temperature change in the imaging space 13 including [including the patient incorporates a plurality] the subject P and compares the change in temperature of the imaging space 13 to the threshold TH” [0056]), 
compare a change in the mean surface temperature within each of the plurality of regions of interest with a threshold value (“compares the change in temperature of the imaging space 13 to the threshold TH set preliminarily, and the judging unit 16 judges whether the imaging space 13 has a point at a temperature greater than threshold TH. But the way to perform the judging is not limited to that operation. Various ways to perform the judging could be implemented [such as with a plurality of regions]” [0056]); 
cause an alert if the change in mean surface temperature exceeds the threshold value for any one of the plurality of regions of interest (“judging unit 16 takes a highest temperature sample from the change in temperature [indicating that the mean surface temperature must be calculated] shown in the image taken every one minute [to obtain an average by obtaining data at each interval time point] by the thermographic imaging equipment 15, and the judging unit 16 compares the highest temperature sample to the threshold TH. In FIG. 2, the highest temperature sample from the change in temperature shown in the image and exceeding the threshold TH is taken eight minutes after the start of imaging by the thermographic imaging equipment 15. In that case, the judging unit 16 informs [causing an alert] that situation to control unit 18, and the control unit 18 directs sequencer 8 to stop the sequence when the detected temperature exceeds the threshold TH…As for a way to inform an operator of the stopping of the sequence, an alarm may be sounded and an alarm display may be displayed on the display screen 111 of the display unit 11” [0036-0037]); and 
alert the field of view of the thermal camera during magnetic resonance imaging of the patient (“The change in temperature of imaging space 13 is affected by the difference between the driving of the X-axis gradient coil, the Y-axis gradient coil, and the Z-axis gradient coil. Therefore, the judging unit 16 can take a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in a limited area based on [field of view is altered/directed to this area] the pulse sequence to control the drive of the three gradient coils” [0038]), but does not explicitly disclose such that the thermal camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel; output including a plurality of image frames with thermal video stream of the patient barrel, or in each of the plurality of a first region of interest and second region of interest; wherein the first region of interest and the second region of interest each include a plurality of points within a boundary,  such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary. 
However, in the same field of endeavor, Kim teaches the thermal camera is vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel (see camera 112 in FIG. 3) to image a plurality of regions of interest (“the apparatus configured to control a medical diagnostic system may further include a user input unit configured to receive a user input defining a plurality of interest regions.” [0038]), the output of the thermal camera including at least a plurality of image frames from a thermal video stream of the patient barrel (see [0262] camera obtains an image frame of a series of image frames from a moving image and see [0274] control unit outputs the video signal when the amount temperature change of the subject interest image is greater than a predefined temperature variation), wherein each of the plurality of image frames includes a first region of interest and a second region of interest ([0131] at least two regions of interest may be defined); wherein the first region of interest and the second region of interest each include a plurality of points within a boundary ([0293] the user may define multiple points in at least two points/regions of interest within a medical image at which temperature distribution information is measured), such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary ([0077] the “image” refers to multi-dimensional data consisting of discrete image elements/plurality of points in the image such pixels of a 2-dimensional image and voxels of a 3-dimensional image, and that the [0089] touch gestures (touch inputs) of a user my include [0095] a “flick” is a gesture in which a user performs a drag at a higher speed, for example, that selects 100 pixels/plurality of points per second, by using a finger or a touch tool. The user may also include/select a plurality of points by using the input of a drag movement or using a panning based on whether a moving speed of a finger or a touch tool is equal to or higher than the critical speed, for example, 100 pixels/s at which the plurality of points/pixels are selected within [0131] one interest region or at least two interest regions which may be defined by the user or automatically defined by the control apparatus 100).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura with the thermal camera being vertically offset from the central longitudinal axis of the patient barrel and has a line of sight oriented downward at an angle relative to the central longitudinal axis of the patient barrel to image a plurality of regions of interest, the output of the thermal camera including at least a plurality of image frames from a thermal video stream of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest and the first region of interest and the second region of interest each include a plurality of points within a boundary, such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary as taught by Kim in order to capture an image of a plurality of regions interest showing a temperature distribution across the imaged surface the subject which provides information of the thermal radiant energy detected which is radiated from the subject which can then be transformed to display the image obtained in order to visualize the body temperature change of the subject in real-time ([0119-0120], [0015] of Kim).
Sakakura, in view of Kim, specifically, Sakakura discloses determining the change in temperature of an image data in which the color indicating difference in temperature is varied space (see [0031]), and specifically, Kim discloses determining the average temperate for a given region of interest and a change of the average temperature for the given region of interest in comparison with a prior average temperature value for the same region of interest at an earlier time (see [0134] the predetermined average temperature value acquired at a prior time includes variation of the predetermined average temperature) and outputting alert information including the current determined temperature of the patient and information regarding the amount of the increase in body temperature of region of interest in the patient along with a stop button (see [0191], [0199], [0230] an alarm signal is output when the amount of temperature change of the subject in the interest image is greater than a predefined reference temperature variation) and the temperature distribution in the image may be expressed in various forms through mapping the body temperature variables including patterns (see [0217] the mapping of the body temperature of the subject to colors, contrasts, patterns, contours, or other variables), but does not explicitly disclose the first mean surface temperature including the first plurality of points within the first region of interest in an image frame and the second mean surface temperature including the second plurality of points within the second region of interest in the image frame, determining a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest.
However, in the same field of endeavor, Ishihara teaches the thermal camera (column 5, lines 1-3 and 20-21 discloses using thermography, indicative of a camera, using infrared rays, also referred to as the temperature measurement device) providing (column 5, lines 1-11 by utilizing infrared rays to obtain temperature distribution from the body surface real time and providing rack of temperature increases to the system) an output to a processor (column 15, lines 48-49 dedicated CPU/data processor for carrying out the temperature processing in real time), the output including at least a plurality of image frames from a thermal data (column 4, lines 60-64 where the temperature in the vicinity of the body can be measured in high precision in real time to generate spatial temperature data and see column 7, lines 41-45 where the temperature data acquisition processing is repeatedly carried out generating a plurality of image frames of temperature data) of the patient barrel (column 5, lines 20-32 temperature measurement device, such that as can be to the use of ultrasonic waves, absorption coefficients of x-rays, transmission coefficients of microwaves, etc., is not influenced by the magnetic in the temperature measurement device does not adversely influence the MRI data acquisition), wherein each of the plurality of image frames includes a first region of interest and a second region of interest (column 9, lines 39-47 discloses measuring temperature data in a plurality of regions, to determine detecting a temperature difference value in a region/first region of interest and to carry out subsequent temperature measurements in nearby regions/second(ary) regions of interest);
monitoring, with the processor (21) based on the output of the output from the temperature measurement device during the MRI scan (column 12, lines 16-27 by using the display in FIG. 11G is easier to comprehend/observe for given position/region in which the temperature is increasing), a first mean surface temperature of first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame (columns 6-7, lines 55-66 & 1-3 the measured data indicates an average value of the temperatures in such a region of interest, which includes the temperature distribution/ plurality of points inside the measurement plane of the region of interest, see the distribution over the plurality of points in the column as seen in FIG. 7; column 9, lines 7-16 & 29-33 construct a database for temperature increase patterns in order to make a highly accurate prediction of a temperature increase can be made by utilizing the past temperature increase patterns stored as a database; column 12, lines 16-27, position X referring to either the first region of interest or the second region of interest, FIG. 11G depicts the observation of a plurality of temperature data measurement regions);
determining a rate of change (column 8, lines 36-37 discloses determining the rate of change of the temperature with respect to time) in the first mean surface temperature (column 13, lines 52-55 discloses calculating a mean surface temperature value on newly measured data, also see Y4 in FIG. 15A) relative to a prior mean surface temperature (prior mean surface temperature shown as Yn3 in FIG. 15B) within the first region of interest (column 8, line 65 – column 9, line 3, acquiring spatially localized data and see change in temperature data for a given position/region X in FIG. 11F) and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest (column 9, lines 39-47 discloses repeating the process above regarding measuring temperature data for additional regions of interest interpreted to include a second region of interest); 
comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest (column 8, lines 35-38 comparing the determined rate of change for the mean surface temperature data with respect to time to determine if the change rate exceeds a threshold value, column 9, lines 39-47 discloses determining the maximum temperature increase for a given region of interest to determine a portion of the patient that is becoming overheated); and
causing an alert if the rate of change in the mean surface temperature (column 12, lines 29-34 through the use of colors, change brightness, and lighting/flashing/sounds, vibrations etc., the temperature stated change can be visually alerted/indicated) exceeds the threshold value for any one of the first or second regions of interest (column 14, lines 5-8 and 35-37 discloses the CPU by the notification that the rate of change will exceed the tolerable value). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura and Kim and with the thermal camera providing an output to a processor, the output including at least a plurality of image frames from thermal data of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest; monitoring, with the processor based on the output of the temperature measurement device during the MRI scan, a first mean surface temperature of first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame; determining a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; comparing the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; causing an alert if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest as taught by Ishihara so that by setting a reference point at a point immediately before the current data or several points before the current data and calculating differences from these data, when an abrupt temperature change occurs, it becomes possible to predict at that point that the subsequent temperature change is going to exceed the tolerable value (column 8, lines 23-28 of Ishihara).
Sakakura, in view of Kim and Ishihara, does not explicitly disclose a plurality of tiered threshold values for the respective region of interest.
However, in the same field of endeavor, Bell teaches a camera for obtaining thermal image data ([0051], [0060] including data of still images or video images acquired using thermal, thermal, MRI, visible light, or the like for monitoring/observing the location of the desired target), a plurality of tiered threshold values for the respective region of interest ([0070] the region of interest may correspond to camera field view in the transmission field of the transmitter 200; [0074] a map for the zone/region of interest includes the temperature centered in the range between 35 and 40 degrees Celsius corresponding to the temperature of the human body with 35-37 degrees Celsius being nominal, and contemplates [0091], [0312] detecting body temperatures above the above range that trigger a system alert when the detected temperatures are above the predefined range above, such as by [0143] a processor of the transmitter 302 that receives thermal imaging data from the thermal imaging cameras 314 to which stereoscopic vision analysis is then applied to determine the trend over time of the total number of pixels within the field of view of the thermal imaging camera 314 that fall within the predetermined body temperature range, to provide a [0088] staged/tiered alarmthat reduces power to the system when temperatures rise and if determined that if the increase of this total number of pixels exceeds a predetermined threshold, then terminate power transmission).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura, Kim, and Ishihara with the plurality of tiered threshold value for the respective region of interest as taught by Bell to provide a safety mechanism which either reduces or terminates the power transmission to MRI device when temperature of the patient is detected as being either near or exceeding the nominally pre-defined exposure limits when used with corresponding alarms, as power density levels either approach or exceed EMF exposure limits ([0088] & [0143] of Bell).
Regarding claim 7, modified Sakakura, in view of Kim, and Ishihara, substantially discloses all the limitations of the claimed invention, specifically, modified Sakakura discloses wherein the processor is further configured to alter the field of view of the thermal camera during magnetic resonance imaging of the patient (“The change in temperature of imaging space 13 is affected by the difference between the driving of the X-axis gradient coil, the Y-axis gradient coil, and the Z-axis gradient coil. Therefore, the judging unit 16 can take a highest temperature sample from the change in temperature shown in the image taken by the thermographic imaging equipment 15 in a limited area based on the pulse sequence to control the drive of the three gradient coils” [0038]), and specifically, Ishihara discloses altering the field of view of the temperature measurement device during the magnetic resonance imaging of the patient (column 7, lines 3-7 by adjusting the direction in offset the applied magnetic field, the direction of the target from which the temperature data to be acquired can be changed arbitrarily) to provide observation at multiple locations of the patient inside of the MRI device (column 12, lines 59-65 changing the displayed body portion and time division to prevent overlooking temperature increase in a separate body portion when a given local temperature increases detected).
Regarding claim 8, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, specifically, Ishihara discloses terminating the MRI scan in response to the rate of change first mean surface temperature exceeding the threshold value for the respective region of interest (column 8, lines 35-40 applying the apparatus stopping measure when the mean surface temperature change rate for a given region exceeds the threshold value); and specifically, Bell discloses terminating the MRI in response to a rate of change first mean surface temperature exceeding any one of the plurality of tiered threshold values for the respective region of interest ([0126], [0127], [0137] specified imaging parameters may include: number of pixels; ranging limit, or distances from the thermal imaging camera 314 for effective detection of objects, frame rate of the thermal imaging camera 314 operated to provide video output, minimum resolvable temperature difference (MRTD)/rate of change of the first mean surface temperature; spectral band; and dynamic range, so that in response to the rate of change exceeding the plurality of tiered thresholds indicating temperatures [0143] reaching an unsafe level as changes in color seen on the display to indicate changes in the thermal signal being acquired,  the MRI scan may be terminated, [0069] the radiation characteristics of any object can be analyzed using the black-body radiation curve governed by Planck's Law/determining the rate of change, Also see [0051], [0059], [0060], [0070], [0088], [0195], and [0224]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim, Ishihara, and Bell, as applied to claim 1 above, further in view of Zuzak et al. (US20130296709, hereafter “Zuzak”) and Matsushita (US20010034891).
Regarding claim 3, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising donning the patient with an infrared transmissive gown.
However, in the same field of endeavor, Zuzak teaches comprising donning the patient with an infrared transmissive gown (“the present invention includes image analysis of a patient wearing a silk gown. Near infrared light is known to see through silk” [0310]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Sakakura, Kim, Ishihara, and Bell with the donning of the patient with an infrared transmissive gown taught by Zuzak to provide a gown that covers the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator to form the image data ([0030] of Zuzak). 
Modified Sakakura wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof. 
However, in the same field of endeavor, Matsushita teaches wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof (“The main body 12 and sleeves 25 of the disposable surgical gown 10 may be made of various woven or non-woven materials. These materials can include spunlace and spunbond and blends of polyester, polypropylene and/or polyethylene and combinations thereof” [0033-0034]).
It is known in the art that material films comprising polymers such as polyethylene, polypropylene, and combinations thereof are transmissive to energy in the infrared wavelength (see abstract of Tsilingiris “Comparative evaluation of the infrared transmission of polymer films”). It is also known in the art that patient gowns made of polyethylene fibers are more transmissive to energy in the infrared wavelength as imaged by thermal cameras (see FIGS. 1a, 1b, and 3-4 of Braga et al. “Simulating Human Physiological Response with a Thermal Manikin Testing Different Non Active Medical Devices”).
Accordingly, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed modified Sakakura, in view of Kim, Ishihara, Bell, and Zuzak with the patient gown being formed of at least one of polyethylene, polypropylene, and combinations thereof as taught by Matsushita to provide a disposable gown covering the body of the patient wearing the gown made of such a polymer material that would provide both covering for the patient while and allowing energy to pass through the gown which can be detected in the infrared wavelength which then may be captured by thermal imaging ([0005 of Matsushita).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim, Ishihara, and Bell, as applied to claim 1 above, further in view of Greer et al. (US20100245543, hereafter “Greer”).
Regarding claim 4, Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all limitations the claimed invention, specifically, Sakakura discloses wherein the angle is defined between the line of sight of the thermal camera and the central longitudinal axis of the patient barrel (“the direction of taking an image and the imaging area of the normal camera 14 and the thermographic imaging equipment 15 are not limited to any specific direction” [0032]), but does not explicitly disclose the method further comprising adjusting the angle to image the patient within the barrel.
However, in the same field of endeavor, Greer teaches the method further comprising adjusting the angle to image the patient within the barrel (“In the unlocked position, a user can adjust upper portion 110 so that camera system 100 is directed [adjusting] toward a desired field of view [patient’s body within the barrel].” [0043]), and specifically, Herman discloses an thermal camera (“an infrared imaging system” [0031]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura, Kim, Ishihara, and Bell with the method further comprising adjusting the angle to image the patient within the barrel as taught by Greer in order so that that the camera imaging system can be directed to a desired field of view through the opening the barrel of the MRI system to acquire image data that is presented on a display device as the image to  a practitioner providing the practitioner information about the patient which includes views of the patient in both a perspective view and a depth view, thereby the practitioner may monitor the patient in multiple dimensions via the image data presented display while the patient concealed in the barrel of the MRI system during the MRI imaging procedure ([0009], [0043]-[0044] of Greer).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view Kim, Ishihara, and Bell, as applied to claim 6 above, further in view of Hirata (US20150224230).
Regarding claim 9, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising a patient gown formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive.
However, in the same field of endeavor, Hirata teaches a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive (“a textile product containing bioceramic microparticles with high capacity of infrared irradiation which, in contact with the heat of the human body is capable of transmitting infrared radiation in the range between 3 μm and 14.8 μm=(microns), preferentially in the 14.8 micron range [0002]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sakakura, in view of Kim, Ishihara, and Bell with a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive taught by Hirata to provide for a product being made to catalyze the long waves of the infrared rays existing in our environment, such rays emanating from any source of energy, either light or heat, transforming the frequency of its waves having several and differentiated longitudes into frequencies that vary between 4-14 microns of distance between the crests of its waves, such frequencies being the ones that make the water molecules in the body vibrate. When the human body at its normal average temperature of 36 degrees centigrade radiates long infrared rays, at a frequency of 9-10 microns, the biofiber that composes the filling of the comforter catalyzes such waves by speeding up same and sending them back to the human body and infrared radiation at this wavelength is capable of regulating the blood microcirculation, as a result of its high protection, the blood microcirculation being the nervous center of human and/or animal metabolism ([0013] and [0018] of Hirata).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view Kim, Ishihara, Bell, and Hirata, as applied to claim 9 above, further in view of Matsushita.
Regarding claim 10, Sakakura, in view of Kim, Ishihara, Bell, and Hirata, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof. 
However, in the same field of endeavor, Matsushita teaches wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof (“The main body 12 and sleeves 25 of the disposable surgical gown 10 may be made of various woven or non-woven materials. These materials can include spunlace and spunbond and blends of polyester, polypropylene and/or polyethylene and combinations thereof” [0033-0034]).
It is known in the art that material films comprising polymers such as polyethylene, polypropylene, and combinations thereof are transmissive to energy in the infrared wavelength (see abstract of Tsilingiris “Comparative evaluation of the infrared transmission of polymer films”). It is also known in the art that patient gowns made of polyethylene fibers are more transmissive to energy in the infrared wavelength as imaged by thermal cameras (see FIGS. 1a, 1b, and 3-4 of Braga et al. “Simulating Human Physiological Response with a Thermal Manikin Testing Different Non Active Medical Devices”).
Accordingly, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed modified Sakakura, in view of Kim, Ishihara, Bell, and Hirata with the patient gown being formed of at least one of polyethylene, polypropylene, and combinations thereof as taught by Matsushita to provide a disposable gown covering the body of the patient wearing the gown made of such a polymer material that would provide both covering for the patient while and allowing energy to pass through the gown which can be detected in the infrared wavelength which then may be captured by thermal imaging ([0005 of Matsushita).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim, Ishihara, and Bell, as applied to claim 6 above, further in view of Zuccolotto et al. (US20050283068, hereafter “Zuccolotto”).
Regarding claim 11, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising an electrically conductive enclosure at least partially housing the thermal camera therein.
However, in the same field of endeavor, Zuccolotto discloses further including an electrically conductive enclosure at least partially housing the thermal camera therein ([0045], FIG. 5, the IR video camera is enclosed in a Faraday cage).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sakakura, in view of Kim, Ishihara, and Bell with including an electrically conductive enclosure at least partially housing the thermal camera taught by Zuccolotto to blocks RF above 50 MHz to minimize any entry or exit of RF on the power AC input cords ([0041], [0045] of Zuccolotto). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim, Ishihara, and Bell, as applied to claim 6 above, further in view of Welches et al. (US20090024023, hereafter “Welches”).
Regarding claim 12, modified Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, specifically, modified Sakakura discloses an thermal camera (“aspects of scanning a change in temperature of the subject (the patient) and a change in temperature in an imaging space in a gantry by infrared thermographic imaging equipment are explained” [0021]), but does not explicitly disclose wherein the thermal camera includes an adjustable scanning frequency.
However, in solving the same problem of adjusting the scanning frequenting of a thermal camera for sensing temperature changes on the skin of a patient, Welches teaches wherein the thermal camera includes an adjustable scanning frequency (“The exemplary temperature alarm subsystem circuit 501, shown in FIG. 5, may control [adjust] aim beam 406 pulse modulation frequency and duty cycle as a function of the temperature of a treatment tissue 309” [0078]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sakakura, in view of Kim, Ishihara, and Bell with the thermal camera includes an adjustable scanning frequency taught by Welches in order to provide an operator with access to a temperature map of the area (e.g., provided by a thermal camera image) so that hot spots could be identified quickly and the scanning can be stopped ([0082] of Welches).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakura, in view of Kim, Ishihara, and Bell, as applied to claim 6 above, further in view of Morse et al. (US20070156021, hereafter “Morse”). 
Regarding claim 13, Sakakura, in view of Kim, Ishihara, and Bell, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the thermal camera includes an adjustable lens tilt angle.
However, in solving the same problem of adjusting the tilt lens of a thermal camera, Morse teaches wherein the thermal video camera (“using a device comprising a fluid lens, an image sensor, and a suitable memory, it is possible to record a plurality of frames that are observed using the fluid lens under one or more operating condition…the device further comprises one or more communication ports adapted to one or more of hard-wired communication, wireless communication, communication using visible or infra-red radiation” [0207]) includes an adjustable lens tilt angle (“Applications for fluid lenses include their use in one or more types of camera…cameras such as those having a high powered zoom lens, and use in cameras that can provide autofocus, and pan, tilt, and zoom (“PTZ”)” [0223]), the processor being further adapted to adjust the lens tilt angle (“Application of these new signals V1, V2, V3 and V4 creates a two-dimensional tilted fluid lens, in which horizontal and vertical tilt angles are determined according to the magnitudes and signs of the control voltages dh and dv. One can generate such signals involving superposition of a signal Vf and an adjusting signal using well known circuits that are referred to as “summing circuits” in analog circuit design, and by using a digital controller such as a microprocessor-based controller and a digital-to-analog converter to generate suitable fluid lens control signals using digital design principles. In FIG. 32A, fluid lens surface 2445 is shown with a tilt in the vertical dimension caused by application of a signal dv as indicated for V1 and V3. The optical axis 2450 of the undeviated fluid lens is shown substantially along the axis of rotation of the fluid lens, and the deviated or adjusted optical axis is shown by dotted line 2455, which is asymmetric with regard to the axis of rotation. Notice that surface 2445 not only provides focusing curvature to provide a desired optical power of focal length, but also pervades a mechanism to adjust the optical axis to correct for the hand jittering or hand motion.” [0197]) during MRI imaging (“These adaptive lenses can be used in a variety of equipment and for many visual and illumination applications such as: a) in endoscopes or bore-scopes; b) medical devices; c) data and information reading scanners; other image capturing and visualization devices” [0033]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Sakakura, Kim, Ishihara, and Bell with the thermal video camera including an adjustable lens tilt angle and the processor being further adapted to adjust the lens tilt angle during MRI imaging as taught by Morse in order to provide improvements of the fluid lenses based on the electro-wetting phenomenon, where these adaptive lenses can be used in a variety of equipment and for many visual and illumination applications such as: a) in endoscopes or bore-scopes; b) medical devices; c) data and information reading scanners; other image capturing and visualization devices ([0033] of Morse).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ishihara, Bell, and Zuzak. 
Regarding claim 14, Kim discloses a system ([0100] medical diagnostic system 200) comprising: 
a thermal video camera having a field of view and providing an output ([0262], [0264] camera unit 110, including cameras 111 & 112, captures a moving image, camera 112 acquiring a temperature distribution image), the thermal video camera being positioned such* that the patient is within the field of view of the thermal video camera while the patient is in a supine position (see camera 112 in FIG. 3) to image a plurality of regions of interest (“the apparatus configured to control a medical diagnostic system may further include a user input unit configured to receive a user input defining a plurality of interest regions.” [0038]), the output of the thermal camera including at least a plurality of image frames from a thermal video stream of the patient barrel (see [0262] camera obtains an image frame of a series of image frames from a moving image and see [0274] control unit outputs the video signal when the amount temperature change of the subject interest image is greater than a predefined temperature variation), wherein each of the plurality of image frames includes a first region of interest and a second region of interest ([0131] at least two regions of interest may be defined); wherein the first region of interest and the second region of interest each include a plurality of points within a boundary ([0293] the user may define multiple points in at least two points/regions of interest within a medical image at which temperature distribution information is measured), such that the first region of interest includes a first plurality of points within a first boundary and the second region of interest includes a second plurality of points within a second boundary ([0077] the “image” refers to multi-dimensional data consisting of discrete image elements/plurality of points in the image such pixels of a 2-dimensional image and voxels of a 3-dimensional image, and that the [0089] touch gestures (touch inputs) of a user my include [0095] a “flick” is a gesture in which a user performs a drag at a higher speed, for example, that selects 100 pixels/plurality of points per second, by using a finger or a touch tool. The user may also include/select a plurality of points by using the input of a drag movement or using a panning based on whether a moving speed of a finger or a touch tool is equal to or higher than the critical speed, for example, 100 pixels/s at which the plurality of points/pixels are selected within [0131] one interest region or at least two interest regions which may be defined by the user or automatically defined by the control apparatus 100), but does not explicitly disclose the first mean surface temperature of the first plurality of points within the first region of interest in an image frame and the second mean surface temperature of the second plurality of points within the second region of interest in the image frame, determine a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determine a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; compare the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; cause a notification if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest.
However, in the same field of endeavor, Ishihara teaches the thermal camera (column 5, lines 1-3 and 20-21 discloses using thermography, indicative of a camera, using infrared rays, also referred to as the temperature measurement device) having an output (column 5, lines 1-11 by utilizing infrared rays to obtain temperature distribution from the body surface real time and providing rack of temperature increases to the system), the output including at least a plurality of image frames from acquired thermal data (column 4, lines 60-64 where the temperature in the vicinity of the body can be measured in high precision in real time to generate spatial temperature data and see column 7, lines 41-45 where the temperature data acquisition processing is repeatedly carried out generating a plurality of image frames of temperature data) of the patient barrel (column 5, lines 20-32 temperature measurement device, such that as can be to the use of ultrasonic waves, absorption coefficients of x-rays, transmission coefficients of microwaves, etc., is not influenced by the magnetic in the temperature measurement device does not adversely influence the MRI data acquisition), wherein each of the plurality of image frames includes a first region of interest and a second region of interest (column 9, lines 39-47 discloses measuring temperature data in a plurality of regions, to determine detecting a temperature difference value in a region/first region of interest and to carry out subsequent temperature measurements in nearby regions/second(ary) regions of interest); and
a processor (item 21 & see column 15, lines 48-49 which discloses a dedicated CPU/data processor for carrying out the temperature processing in real time) being configured to:
monitor (column 12, lines 16-27 by using the display in FIG. 11G is easier to comprehend/observe for given position/region in which the temperature is increasing) a first mean surface temperature of first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame (columns 6-7, lines 55-66 & 1-3 the measured data indicates an average value of the temperatures in per region of interest, which includes the temperature distribution/ plurality of points inside the measurement plane of the region of interest, see the distribution over the plurality of points in the column as seen in FIG. 7; column 9, lines 7-16 & 29-33 a database is constructed for temperature increase patterns in order to make a highly accurate prediction of a temperature increase can be made by utilizing the past temperature increase patterns stored as a database; column 12, lines 16-27, position X referring to either the first region of interest or the second region of interest, FIG. 11G depicts the observation of a plurality of temperature data measurement regions);
determine a rate of change (column 8, lines 36-37 discloses determining the rate of change of the temperature with respect to time) in the first mean surface temperature (column 13, lines 52-55 discloses calculating a mean surface temperature value on newly measured data, also see Y4 in FIG. 15A) relative to a prior mean surface temperature (prior mean surface temperature shown as Yn3 in FIG. 15B) within the first region of interest (column 8, line 65 – column 9, line 3, acquiring spatially localized data and see change in temperature data for a given position/region X in FIG. 11F) and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest (column 9, lines 39-47 discloses repeating the process above regarding measuring temperature data for additional regions of interest interpreted to include a second region of interest); 
compare the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest (column 8, lines 35-38 comparing the determined rate of change for the mean surface temperature data with respect to time to determine if the change rate exceeds a threshold value, column 9, lines 39-47 discloses determining the maximum temperature increase for a given region of interest to determine a portion of the patient that is becoming overheated); and
cause a notification if the rate of change in the mean surface temperature (column 12, lines 29-34 through the use of colors, change brightness, and lighting/flashing/sounds, vibrations etc., the temperature stated change can be visually alerted/indicated) exceeds the threshold value for any one of the first or second regions of interest (column 14, lines 5-8 and 35-37 discloses the CPU by the notification that the rate of change will exceed the tolerable value). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Kim and with the thermal camera providing an output to a processor, the output including at least a plurality of image frames from thermal data of the patient barrel, wherein each of the plurality of image frames includes a first region of interest and a second region of interest; and the processor being adapted to monitor a first mean surface temperature of first plurality of points within the first region of interest in an image frame and a second mean surface temperature of the second plurality of points within the second region of interest in the image frame; determine a rate of change in the first mean surface temperature relative to a prior mean surface temperature within the first region of interest and determining a rate of change in the second mean surface temperature relative to a prior mean surface temperature within the second region of interest; compare the rate of change in the mean surface temperature therein with a threshold value for the respective region of interest; cause a notification if the rate of change in the mean surface temperature exceeds the threshold value for any one of the first or second regions of interest as taught by Ishihara so that by setting a reference point at a point immediately before the current data or several points before the current data and calculating differences from these data, when an abrupt temperature change occurs, it becomes possible to predict at that point that the subsequent temperature change is going to exceed the tolerable value (column 8, lines 23-28 of Ishihara).
The threshold values disclosed by modified Kim, in view of Ishihara, does not explicitly disclose the threshold values for first or second regions of interest as being a plurality of tiered threshold values for the respective region of interest.
However, in the same field of endeavor, Bell teaches a camera for obtaining thermal image data ([0051], [0060] including data of still images or video images acquired using thermal, thermal, MRI, visible light, or the like for monitoring/observing the location of the desired target), a plurality of tiered threshold values for the respective region of interest ([0070] the region of interest may correspond to camera field view in the transmission field of the transmitter 200; [0074] a map for the zone/region of interest includes the temperature centered in the range between 35 and 40 degrees Celsius corresponding to the temperature of the human body with 35-37 degrees Celsius being nominal, and contemplates [0091], [0312] detecting body temperatures above the above range that trigger a system alert when the detected temperatures are above the predefined range above, such as by [0143] a processor of the transmitter 302 that receives thermal imaging data from the thermal imaging cameras 314 to which stereoscopic vision analysis is then applied to determine the trend over time of the total number of pixels within the field of view of the thermal imaging camera 314 that fall within the predetermined body temperature range, to provide a [0088] staged/tiered alarm that reduces power to the system when temperatures rise and if determined that if the increase of this total number of pixels exceeds a predetermined threshold, then terminate power transmission).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Sakakura, Kim, and Ishihara with the plurality of tiered threshold value for the respective region of interest as taught by Bell to provide a safety mechanism which either reduces or terminates the power transmission to MRI device when temperature of the patient is detected as being either near or exceeding the nominally pre-defined exposure limits when used with corresponding alarms, as power density levels either approach or exceed EMF exposure limits ([0088] & [0143] of Bell).
Modified Kim, in view of Ishihara, and Bell, does not explicitly disclose an infrared-transmissive gown for a patient and the patient being at least partially concealed by the infrared transmissive gown.
However, in the same field of endeavor, Zuzak teaches comprising donning the patient with an infrared transmissive gown that allows infrared wavelengths to pass through it (“the present invention includes image analysis of a patient wearing a silk gown. Near infrared light is known to see through silk” [0310]), but provides visual concealment of the patient's body (“Wearing a silk gown allows the patient to cover them selves while letting the NIR camera see through to the tissue for analysis” [0310]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Kim, in view of Ishihara, and Bell with the donning of the patient with an infrared transmissive gown that allows infrared wavelengths to pass through it, but provides visual concealment of the patient's body taught by Zuzak to provide a gown that covers the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator to form the image data ([0030] of Zuzak). 
*the limitation has been interpreted under the broadest reasonable interpretation, to include any portion of the patient being within the field of view of the thermal video camera while the patient is in a supine position.
Regarding claim 15, modified Kim, in view of Ishihara, Bell, and Zuzak, substantially discloses all the limitations of the claimed invention, specifically, Bell discloses wherein the processor is further configured to alter ([0283] the image processor may control or otherwise manage one or more video cameras which include, but are not limited to, infrared cameras, thermal cameras, and visible light cameras, among others) the field of view of the thermal video camera (FIG. 7 described in [0184] which indicates thermal camera 702 having a field of view in which objects are detected with respect to 710 through the adjustable angle A of the visual angle 720) to provide observation at multiple locations of the patient ([0189] multiple patterns/locations of visually contiguous body temperature pixels may be arrayed in the field of view of thermal imaging camera as seen in thermographic image 800 might for example indicate features of a human patient, including but not limited to, pattern 802 corresponding to a human head, and patterns 804, 806 corresponding to human hands) and specifically, Ishihara discloses wherein the processor is further configured to (column 12, lines 59-5 a processing device for changing) alter the field of view of the temperature measurement device during the MRI scan (column 7, lines 3-7 by adjusting the direction in offset the applied magnetic field, the direction of the target from which the temperature data to be acquired can be changed arbitrarily) to provide observation at multiple locations of the patient inside of the MRI device (column 12, lines 59-65 changing the displayed body portion and time division to prevent overlooking temperature increase in a separate body portion when a given local temperature increases detected).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ishihara, Bell, and Zuzak, as applied to claim 14 above, further in view of Hirata. 
Regarding claim 16, modified Kim, in view of Ishihara, Bell, and Zuzak, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive.
However, in the same field of endeavor, Hirata teaches a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive (“a textile product containing bioceramic microparticles with high capacity of infrared irradiation which, in contact with the heat of the human body is capable of transmitting infrared radiation in the range between 3 μm and 14.8 μm=(microns), preferentially in the 14.8 micron range [0002]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Kim, in view of, Ishihara, Bell and Zuzak with a patient garment formed of an infrared transmissive material for wavelengths between 8 microns and 14 microns, inclusive taught by Hirata to provide for a product being made to catalyze the long waves of the infrared rays existing in our environment, such rays emanating from any source of energy, either light or heat, transforming the frequency of its waves having several and differentiated longitudes into frequencies that vary between 4-14 microns of distance between the crests of its waves, such frequencies being the ones that make the water molecules in the body vibrate. When the human body at its normal average temperature of 36 degrees centigrade radiates long infrared rays, at a frequency of 9-10 microns, the biofiber that composes the filling of the comforter catalyzes such waves by speeding up same and sending them back to the human body and infrared radiation at this wavelength is capable of regulating the blood microcirculation, as a result of its high protection, the blood microcirculation being the nervous center of human and/or animal metabolism ([0013] and [0018] of Hirata).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ishihara, Bell, and Zuzak, as applied to claim 14 above, further in view of Matsushita. 
Regarding claim 17, modified Kim, in view of Ishihara, Bell, and Zuzak, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof. 
However, in the same field of endeavor, Matsushita teaches wherein the patient gown is formed of at least one of polyethylene, polypropylene, and combinations thereof (“The main body 12 and sleeves 25 of the disposable surgical gown 10 may be made of various woven or non-woven materials. These materials can include spunlace and spunbond and blends of polyester, polypropylene and/or polyethylene and combinations thereof” [0033-0034]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed modified Kim, in view of Ishihara, Bell, and Zuzak with the patient gown being formed of at least one of polyethylene, polypropylene, and combinations thereof as taught by Matsushita to provide a disposable gown comprising a basic trunk portion which has a front trunk region covering the breast and belly of a wearer and a rear trunk region covering the back of the wearer ([0005 of Matsushita).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ishihara, Bell, and Zuzak, as applied to claim 14 above, further in view of Zuccolotto. 
Regarding claim 18, modified Kim, in view of Ishihara, Bell, and Zuzak, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising an electrically conductive enclosure at least partially housing the thermal camera therein.
However, in the same field of endeavor, Zuccolotto discloses further including an electrically conductive enclosure at least partially housing the thermal camera therein ([0045], FIG. 5, the IR video camera is enclosed in a Faraday cage)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Kim, in view of Ishihara, Bell, and Zuzak with an electrically conductive enclosure that at least partially houses the thermal camera taught by Zuccolotto to blocks RF above 50 MHz to minimize any entry or exit of RF on the power AC input cords ([0041], [0045] of Zuccolotto
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ishihara, Bell, and Zuzak, as applied to claim 14 above, further in view of Welches. 
Regarding claim 19, modified Kim, in view of Ishihara, Bell, and Zuzak, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the thermal camera includes an adjustable scanning frequency.
However, in solving the same problem, Welches teaches wherein the thermal camera includes an adjustable scanning frequency (“The exemplary temperature alarm subsystem circuit 501, shown in FIG. 5, may control [adjust] aim beam 406 pulse modulation frequency and duty cycle as a function of the temperature of a treatment tissue 309” [0078]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Kim, in view of Ishihara, Bell, and Zuzak with the thermal camera includes an adjustable scanning frequency taught by Welches in order to provide an operator with access to a temperature map of the area (e.g., provided by a thermal camera image) so that hot spots could be identified quickly and the scanning can be stopped ([0082] of Welches).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
    /Ashley K Buran/    Supervisory Patent Examiner, Art Unit 3793